                         Case 17-10229-CSS               Doc 977       Filed 02/27/19      Page 1 of 9



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

         ----------------------------------------------------------x
                                                                   :   Chapter 11
         In re:                                                    :
                                                                   :   Case No. 17-10229 (CSS)
         THE WET SEAL, LLC, et al.,1                               :
                                                                   :   Jointly Administered
                           Debtors.                                :
                                                                   :   Hearing Date: March 21, 2019 at 3:00 p.m. (ET)
         ----------------------------------------------------------x   Objection Deadline: March 13, 2019 at 4:00 p.m. (ET)


                DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE SALE
                       OF CERTAIN ASSETS TO OAK POINT PARTNERS, LLC;
                              AND (II) GRANTING RELATED RELIEF

                           The Wet Seal, LLC and its affiliated debtors and debtors in possession (each, a

         “Debtor” and, collectively, the “Debtors”) in the captioned chapter 11 cases (collectively, these

         “Chapter 11 Cases”) hereby file this motion (this “Motion”) seeking entry of an order,

         substantially in the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to

         sections 105 and 363 of title 11 of the United States Code (as amended, the “Bankruptcy Code”),

         and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

         Rules”): (a) approving the sale of certain of the Debtors’ assets to Oak Point Partners, LLC

         (“Oak Point”); and (b) granting related relief. In support of this Motion, the Debtors respectfully

         represent as follows:

                          OVERVIEW: CHAPTER 11 CASES AND REMNANT ASSETS

                           1.       The Debtors commenced these Chapter 11 Cases to implement an orderly

         wind down of their business and operations. To date, Debtors have concluded store closing sales

         at their retail locations and clearance sales on their ecommerce site, and have sold their


         1
                 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: The Wet Seal, LLC (2741); The Wet Seal Gift Card, LLC (3286); and Mador Financing, LLC (1377).
         The Debtors’ mailing address is 6789 Quail Hill Parkway, PMB 733, Irvine, California 92603.
01:24205437.3
                       Case 17-10229-CSS            Doc 977     Filed 02/27/19     Page 2 of 9



         intellectual property and brand assets. Further, the Debtors and their advisors have devoted

         significant time and resources over the last two years to, among other things, liquidating the

         Debtors’ remaining assets, monetizing claims and causes of actions held against third parties,

         and winding down the Debtors’ estates in a streamlined and efficient manner, while minimizing

         the incurrence of administrative expense claims.

                        2.         Recently, the Debtors, in consultation with their advisors and Crystal

         Financial, LLC (“Crystal”), agent for the Debtors’ senior lenders, determined that it was in the

         estates’ best interest to request the dismissal of these Chapter 11 Cases, which the Debtors intend

         to do in the near term.

                        3.         With potential dismissal looming, the Debtors have conferred with

         Crystal—which is currently owed over $500,000—and determined that it is in the estates’ best

         interest to monetize certain remnant assets, to the extent any exist, so as to ensure that all value is

         derived from the Debtors’ estates prior to dissolution of each Debtor entity. While the Debtors

         are not aware of any specific remaining estate assets, there may exist property of the Debtors’

         estates, consisting of known or unknown assets, claims, or property rights, which have not been

         previously sold, assigned, or transferred (collectively, “Remnant Assets”).

                        4.         Accordingly, after further diligence and discussions between the Debtors,

         Oak Point and Crystal, the parties memorialized their agreement on the terms set forth in the

         Asset Purchase Agreement (the “Purchase Agreement”) attached as Exhibit B hereto.

                        5.         The Purchase Agreement generally provides that Oak Point shall pay

         $20,000.00 (the “Purchase Price”) in consideration of the Remnant Assets, whether or not such

         assets exist. Oak Point has further agreed to pay Crystal an equal share of any amounts




01:24205437.3


                                                            2
                         Case 17-10229-CSS            Doc 977       Filed 02/27/19       Page 3 of 9



         recovered, upon disposition of the Remnant Assets, over and above $47,500, on the terms set

         forth in the Purchase Agreement.2

                 6.       In accordance with the Purchase Agreement, the Remnant Assets expressly

         exclude: (a) cash held at the time of the Agreement was executed in bank accounts, or to be

         funded by Crystal into bank accounts, and earmarked for: (i) distribution to creditors (including

         Crystal); (ii) payment of fees incurred by estate professionals; and (iii) costs incurred in

         connection with winding down the Debtors’ affairs and dissolving the Debtors’ corporate

         entities, as applicable; (b) pending and future preference or avoidance claims of the Debtors

         under sections 547 and 549 of the Bankruptcy Code, and all proceeds related thereto, including

         those actions which were waived earlier in the Chapter 11 Cases; (c) the pursuit of potential

         claims, actions, or recoveries from: (i) all current and former officers and directors of Debtors or

         Authorized Persons (as designated or appointed in appropriate written consents), and (ii) all other

         current and former professionals of the Debtors; (d) the anticipated net settlement funds of

         approximately $19,224.18 arising from Debtors’ class action claim(s) in Freight Forwarders,

         Case No. 08-cv-00042 (E.D.N.Y.); and (e) the Purchase Price.

                          7.      In their business judgment, and upon consultation with Crystal, the

         Debtors believe that the Purchase Price represents a fair and reasonable purchase price for the

         Remnant Assets, and represents the highest, best and, indeed, only offer therefor.

                          8.      Accordingly, the Debtors seek authority to sell the Remnant Assets

         pursuant to the Purchase Agreement.




         2
               As of the date hereof, Crystal is presently owed approximately $500,000 under the Senior Loan
         Documents.
01:24205437.3


                                                               3
                       Case 17-10229-CSS          Doc 977     Filed 02/27/19     Page 4 of 9



                                          JURISDICTION AND VENUE

                        9.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

         the meaning of 28 U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to Rule

         9013-l(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), to the entry of a final order in

         connection with this Motion to the extent that it is later determined that the Court, absent consent

         of the parties, cannot enter final orders or judgments in connection herewith consistent with

         Article III of the United States Constitution.

                        10.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                        11.     The statutory bases for the relief requested herein are sections 105 and 363

         of the Bankruptcy Code, Bankruptcy Rules 2002 and 6004, and Local Rule 6004-1.

                                                  BACKGROUND

         A.     General Background

                        12.     On February 2, 2017 (the “Petition Date”), the Debtors commenced

         voluntary cases under the Bankruptcy Code. The Debtors continue to manage their properties as

         debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                        13.     No request for the appointment of a trustee or examiner has been made in

         these Chapter 11 Cases. On February 14, 2017, the Office of the United States Trustee (the

         “U.S. Trustee”) appointed the Official Committee of Unsecured Creditors (the “Committee”),

         pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 103]. These Chapter 11




01:24205437.3


                                                          4
                       Case 17-10229-CSS          Doc 977      Filed 02/27/19     Page 5 of 9



         Cases have been consolidated for procedural purposes only and are jointly administered pursuant

         to Bankruptcy Rule 1015(b).

                                              RELIEF REQUESTED

                        14.     By this Motion, the Debtors request entry of an order (a) authorizing the

         Debtors to sell the Remnant Assets free and clear of all liens, claims, interests, and

         encumbrances; and (b) approving the terms of the Purchase Agreement.

                        15.     The Debtors seek to sell the Remnant Assets by private sale rather than a

         public sale. Bankruptcy Rule 6004(f)(1) provides that “[a]ll sales not in the ordinary course of

         business may be by private sale or public auction.” Fed. R. Bankr. P. 6004(f)(1). Here, the

         Remnant Assets are de minimis in value and not the type of assets that are easily marketed

         because they are unknown in nature. Furthermore, at this juncture in these cases—with potential

         dismissal of these Chapter 11 Cases on the immediate horizon—the costs associated with further

         marketing and selling the Remnant Assets at public auction far outweigh the potential benefit to

         be derived therefrom. Indeed, Oak Point is the only party that has approached the Debtors

         regarding the purchase of the Remnant Assets, and given the minimal resources at the Debtors’

         disposal as the conclusion of these cases approaches, the Debtors determined that it was in their

         best interests to negotiate directly with Oak Point (with Crystal’s input) and not further subject

         the Remnant Assets to additional marketing. The Purchase Agreement reflects the arm’s length

         negotiation between the Debtors, Crystal and Oak Point, and the Debtors believe that the

         Purchase Price is fair and reasonable under the circumstances.




01:24205437.3


                                                           5
                       Case 17-10229-CSS          Doc 977      Filed 02/27/19     Page 6 of 9



                                       BASIS FOR RELIEF REQUESTED

         A.     The Proposed Sale of the Remnant Assets is an Appropriate Exercise of the
                Debtors’ Sound Business Judgment

                        16.     Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee,

         after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

         property of the Estates.” 11 U.S.C. § 363(b)(1). Moreover, section 105(a) of the Bankruptcy

         Code provides that “[t]he court may issue any order, process, or judgment that is necessary or

         appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

                        17.     To approve the use, sale or lease of property outside the ordinary course of

         business, the Court must find that such sale is supported by the sound business judgment of the

         Debtors. See In re Martin (Myers v. Martin), 91 F.3d 389, 395 (3d Cir. 1996); In re Abbott’s

         Dairies of Pa., Inc., 788 F. 2d 143 (3d Cir. 1986 ) (requiring good faith purchasing); Stephens

         Indus., Inc. v. McClung, 789 F.2d 386, 391 (6th Cir. 1986); Comm. of Equity Sec. Holders v.

         Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re Del. & Hudson Ry. Co., 124 B.R. 169, 176

         (Bankr. D. Del. 1991) (holding that transactions should be approved under section 363(b)(1)

         when: (a) they are supported by the sound business judgment of a debtor’s management;

         (b) interested parties are provided with adequate and reasonable notice; (c) the sale price is fair

         and reasonable; and (d) the purchaser is acting in good faith); In re Ionosphere Clubs, Inc., 100

         B.R. 670, 675 (Bankr. S.D.N.Y. 1989); and In re Phoenix Steel Corp., 82 B.R. 334, 335 (Bankr.

         D. Del. 1987) (stating that the elements necessary for approval of a section 363 sale in a chapter

         11 case are “that the proposed sale is fair and equitable, that there is a good business reason for

         completing the sale and the transaction is in good faith.”).

                        18.     A showing of sound business judgment, in turn, need not be unduly

         exhaustive; instead the debtor is “simply required to justify the proposed disposition with sound

01:24205437.3


                                                           6
                       Case 17-10229-CSS          Doc 977     Filed 02/27/19     Page 7 of 9



         business reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984).

         Whether or not there are sufficient business reasons to justify a sale depends upon the facts and

         circumstances of each case. See Lionel, 722 F.2d at 1071. Bankruptcy courts are given

         substantial discretion in deciding whether to authorize a sale of a Debtors’ assets outside of the

         ordinary course of business. See In re Chateaugay Corp., 973 F.2d 141, 144 (2d Cir. 1992).

                        19.     The Debtors submit that the sale of the Remnant Assets pursuant to the

         Purchase Agreement represents a prudent and proper exercise of business judgment, and is in the

         best interest of the Debtors’ estates and creditors. Specifically, the Purchase Agreement was

         negotiated at arm’s length and in good faith, and the Debtors believe that the Purchase Price is

         reasonable and represents fair value for assets that, ultimately, may or may not exist. Moreover,

         a private sale is appropriate because any costs associated with an extended marketing process

         and subsequent auction for the Remnant Assets would likely exceed the Purchase Price and, in

         turn, undermine and completely defeat any benefit to the Debtors’ estates and creditors.

                        20.     Moreover, based on the foregoing, the Debtors submit that Oak Point

         should be deemed a good faith purchaser. Although the Bankruptcy Code does not define “good

         faith purchaser,” the United States Court of Appeals for the Third Circuit, when construing

         section 363(m) of the Bankruptcy Code, has stated that “the phrase encompasses one who

         purchases in ‘good faith’ and for ‘value’.” In re Abbott’s Dairies of Pa., Inc., 788 F.2d at 147;

         see also In re Mark Bell Furniture Warehouse, Inc., 992 F.2d 7, 8 (1st Cir. 1993); In re

         Willemain v. Kivitz, 764 F.2d 1019, 1023 (4th Cir. 1985); and In re Vanguard Oil & Serv. Co.,

         88 B.R. 576, 580 (E.D.N.Y. 1988).

                        21.     Additionally, section 363(f) of the Bankruptcy Code permits a debtor to

         sell assets free and clear of all interests which may be asserted against such assets, with any such


01:24205437.3


                                                          7
                       Case 17-10229-CSS           Doc 977      Filed 02/27/19     Page 8 of 9



         interests attaching to the net proceeds of the sale, if subject to the rights and defenses of a debtor

         with respect thereto:

                        a.       Applicable nonbankruptcy law permits sale of such property free and clear
                                 of such interest;

                        b.       Such entity consents;

                        c.       Such interest is a lien and the price at which such property is to be sold is
                                 greater than the aggregate value of all liens on such property;

                        d.       Such interest is in bona fide dispute; or

                        e.       Such entity could be compelled, in a legal or equitable proceeding, to
                                 accept a money satisfaction of such interest.

         11 U.S.C. § 363(f). As section 363(f) of the Bankruptcy Code is stated in the disjunctive, when

         proceeding pursuant thereto, it is only necessary to meet one of the five conditions thereof. To

         the extent that there are interests that may be asserted in the Remnant Assets, the Debtors believe

         that one or more of the aforementioned conditions have been satisfied.

                        22.      As set forth herein, the Debtors submit that the sale of the Remnant Assets

         is a prudent exercise of their business judgment under the circumstances, and is in the best

         interest of the Debtors’ estates and their creditors. Indeed, the Debtors are not aware of any

         future assets or claims that may be liquidated, obtained or otherwise administered, and absent the

         sale to Oak Point, the Debtors’ estates and creditors would not realize any benefits on account of

         the Remnant Assets. Finally, as set forth above, the Debtors, upon consultation with Crystal,

         believe that the Purchase Price is reasonable and, indeed, has been negotiated at arm’s length.

         Therefore, the Debtors respectfully request that the Court grant the relief requested herein.

         B.     Waiver of Stay of Order

                        23.      Pursuant to Bankruptcy Rule 6004(h), an order authorizing the sale of

         property is stayed for fourteen (14) days after the entry of the order unless the Court orders

01:24205437.3


                                                           8
                       Case 17-10229-CSS          Doc 977     Filed 02/27/19     Page 9 of 9



         otherwise. Given the anticipated dismissal of the Chapter 11 Cases in the near term, the Debtors

         request that the Court order that such stay not apply with respect to the sale of the Remnant

         Assets.

                                                      NOTICE

                        24.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) counsel

         to Crystal; (c) counsel to the Committee; (d) Oak Point; and (e) all parties requesting notice in

         these Chapter 11 Cases pursuant to Local Rule 2002-1(b). The Debtors submit that, under the

         circumstances, no other or further notice is required.

                                                  CONCLUSION

                        WHEREFORE, the Debtors respectfully request entry of the Proposed Order

         approving the sale of Remnant Assets to Oak Point, free and clear of liens, claims, and

         encumbrances, and grating such other and further relief as is just and proper.

         Dated:    February 27, 2019           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                   Wilmington, Delaware

                                               /s/ Andrew L. Magaziner
                                               Robert S. Brady (No. 2847)
                                               Michael R. Nestor (No. 3526)
                                               Andrew L. Magaziner (No. 5426)
                                               Travis G. Buchanan (No. 5595)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               Counsel for Debtors and Debtors in Possession




01:24205437.3


                                                          9
